In the United States Court of Federal Claims
                                                    )
 MICHAEL A. and TINA C. BRATCHER,                   )
      et al.,                                       )
                                                    )
                         Plaintiffs,                )               No. 15-986L
                                                    )               (Filed: June 18, 2018)
          v.                                        )
                                                    )
 THE UNITED STATES OF AMERICA,                      )
                                                    )
                         Defendant.                 )
                                                    )


                                              ORDER

        Plaintiffs have advised the Court that the parties have reached a settlement regarding

interest damages. ECF No. 125. Accordingly, pursuant to Rule 58, the Clerk is directed to enter

judgment in favor of Plaintiffs as set forth in the table below.

     Claim                                                Total Interest         Per Diem Interest
                               Owner
      No.                                                through 2/24/18           After 2/24/18

 1a              William Payne                          $1,996.14               $1.03

 1b              William Payne                          $2,063.13               $1.06

 2               Kenneth and Henryetta Payne            $3,772.97               $1.94

 3a, 3b          David and Malia Emerson                $156.25                 $0.08

 4               Drew Emerson                           $817.90                 $0.42

 12              King Revocable Trust                   $1,592.93               $0.82

 13              Stephenson Revocable Trust             $366.24                 $0.19

 14a             James Scott                            $987.20                 $0.51

 14b             James Scott                            $1,087.22               $0.56
15        Flint and Connie Neece           $3,305.77             $1.70

16        Lori Locke                       $2,196.19             $1.13

17        David and Doreen Hasenbeck       $1,037.21             $0.53

18        Simnitt Family Trust             $674.08               $0.35




     IT IS SO ORDERED.



                                           s/ Elaine D. Kaplan
                                           ELAINE D. KAPLAN
                                           Judge




                                       2